

116 HRES 250 IH: Commemorating the 100th anniversary of the National Parks Conservation Association.
U.S. House of Representatives
2019-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 250IN THE HOUSE OF REPRESENTATIVESMarch 21, 2019Mr. Grijalva submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONCommemorating the 100th anniversary of the National Parks Conservation Association.
	
 Whereas, on May 19, 1919, the National Parks Conservation Association, formerly the National Parks Association, was founded when a group of scientists, artists, and civic leaders met in Washington, DC;
 Whereas the National Parks Conservation Association founder, and first chief of education of the National Park Service, Robert Sterling Yard, led a six-member committee to develop the articles of incorporation with a purpose to further the view of national parks as classrooms and museums of nature;
 Whereas the National Parks Conservation Association has grown from 1 staff member to a community of organizers, policy experts, attorneys, and communications professionals teaming up with over 1.3 million members and supporters dedicated to advocating for our parks and inspiring future generations;
 Whereas the National Parks Conservation Association mission of protecting and enhancing America’s National Park System for present and future generations is as relevant today as it was 100 years ago; Whereas a century after its founding, the National Parks Conservation Association continues to act as a passionate and outspoken defender of America’s national parks and represents people from different backgrounds coming together to fulfill this unique mandate to steward our shared lands, independent of government and private business;
 Whereas the National Parks Conservation Association’s founders believed in the vision of the national parks as incredible places deserving protection and preservation for all people, and the National Parks Conservation Association is dedicated to ensuring that all people can share in this vision, regardless of gender, race, or beliefs; and
 Whereas the National Parks Conservation Association plays a vital role in protecting the places of unparalleled natural wonder, historical significance, and cultural value of the National Park System of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the 100th anniversary of the founding of the National Parks Conservation Association;
 (2)recognizes the National Parks Conservation Association for 100 years of protecting and enhancing America’s National Park System for present and future generations;
 (3)applauds the National Parks Conservation Association for its past, present, and future efforts to advocate for America’s National Park System; and
 (4)wishes the National Parks Conservation Association continued success during its next 100 years as it strives to engage and inspire the public to advance the mission of America’s National Park System.
			